We concur:
I concur with the result on the third ground stated in the prevailing opinion. Under both Sections 42-1-40 and 42-1-41, U.C.A. 1943, an employer must have "in service three or more workmen or operatives regularly employed in the same business, or in or about the same establishment." Mrs. Cook's restaurant business was not the same *Page 512 
business nor was it a part of the same establishment as this real estate or the operation thereof. The record does not disclose that there were three employees employed in the last mentioned business, if it can be called such.
I agree that generally the right of control determines whether the workman is an employee or an independent contractor. Here, as is usually the case, who does have the right of control must be determined from the facts and circumstances rather than depend on any express contractual provision. We have often pointed out that certain facts and circumstances tend to show the intention of the parties to be one way or the other and sometimes we have lost sight of the fact that it is the intention of the parties which governs the right of control and treated the matter as though certain elements as a matter of law placed the right of control in one or the other party. In my opinion these elements are valuable only to the extent that they logically tend to prove what the intention of the parties on this question was. I wonder if the prevailing opinion does not over emphasize some of the facts which it relies on to show an independent contractor relationship, and entirely ignore others which strongly tend to show that applicant was an employee.
Thus, where as here the employer has little or no knowledge of how the work in question should be done and has full confidence in the workman hired to do it the fact that she did not personally supervise the details thereof has little if any value in proving that she did not have the right of control.
There were two factors in this arrangement between Mrs. Cook and plaintiff and his companion that to my mind indicate that they were employees and that she had the right of control. First, she furnished the materials. Since she was furnishing and paying for them she had the right to determine what materials should be used, although she did not choose to exercise that right. This indicated an element of control which she had over their work. Second, she was paying them by the hour and not by the job. *Page 513 
Under such an arrangement she was inherently interested in the efficiency with which they performed their job, and in seeing that they put in an hour's worth of labor for their money. This suggests very strongly that she was interested in more than the end result and that she had the right of control over their labors, although she did not choose to exercise it. While payment by the job is not strong evidence that the work is being done as an independent contractor, payment by the hour in my opinion is strong, if not conclusive evidence, of the right of the employer to control the manner of doing the work. Certainly had she come on the job and found these men were not putting forth a reasonable effort in accomplishing their job within a reasonable time, or that they were working inefficiently and at cross purposes, she would have the right to control them sufficiently to correct such a situation.
There is weight to the contention in the prevailing opinion that here there was no business at all and this was merely a casual employment. It clearly was not a part of her restaurant business. Both Sections 42-1-40 and 41, U.C.A. 1943, not only require three employees, but require employment in a business or in or about an establishment, and the cases cited in the prevailing opinion require that the work to be accomplished be in furtherance of and necessary to such business. But that does not require that such work be a continuing process of such business, it might well be that the work would be a necessary part of a business and only have to be done once in the duration of such business, such as the installing of a machine, or the building or repairing of a building where the business was housed. Here Mrs. Cook owned a building to which a storage shed was connected, where a renter conducted a grocery business. Apparently she was required to keep the building in repair and had the right to collect the rents therefrom. This has all the attributes of a business except that the volume of transactions may be too small to constitute a business, but certainly it would not have to be increased very much to meet the requirements in that respect. *Page 514